Citation Nr: 1015678	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken tail bone.  

2.  Entitlement to service connection for residuals of a 
fractured pelvis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from December 1970 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the RO 
which denied, in part, service connection for residuals of a 
fractured tail bone and fractured pelvis.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A tail bone or pelvic disability was not shown in service 
or until more than 30 years after service, and there is no 
competent medical evidence that any current disability is the 
result of injury or disease in service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of a fractured tail 
bone due to disease or injury which was incurred in or 
aggravated by service, nor may any arthritis be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

2.  The Veteran does not have residuals of a fractured pelvis 
due to disease or injury which was incurred in or aggravated 
by service, nor may any current arthritis be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in August 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  With respect to the Veteran's 
claims, the Board concludes that an examination is not needed 
because there is no credible evidence establishing an in-
service event, injury or disease to which any current 
disability may be linked, and no competent evidence that any 
claimed disability may be related to the Veteran's military 
service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he injured his tail bone and pelvis 
when he was thrown from a tank turret while on night 
maneuvers in service, and that he has had trouble with his 
lower back and pelvis ever since.  

The Veteran's service treatment records, including his 
separation examination in August 1972, were negative for any 
complaints, findings, abnormalities, or diagnosis for any 
problems involving his tail bone, lower back or pelvis during 
service.  Furthermore, the Veteran made no mention of any 
such problems on his original application for VA pension 
benefits in September 1985, on his claim for compensation 
benefits received in December 1999, or when examined by VA in 
August 2001.  

The first objective evidence of any low back problem was 
noted on a VA outpatient note in December 2002.  At that 
time, the Veteran reported a history low back pain for two to 
three weeks, and denied any recent injury.  VA x-ray studies 
in December 2002, revealed minor degenerative changes in the 
lumbar spine with no acute bony abnormality.  When seen in 
February 2003, the Veteran reported a history of low back and 
right paralumbar pain for three to four weeks after falling 
on his left side.  The Veteran made no mention of any prior 
injury nor did he indicate any longstanding back problems.  
VA x-ray studies in February 2003, showed some degenerative 
changes and anterior wedging of vertebral bodies at the 
thoracolumbar level.  A private MRI in June 2006, showed 
minimal broad based disc bulges of the lumbar spine without 
significant disc herniation or neural foraminal stenosis, no 
osseous edema of the lumbar spine or pelvis to suggest bone 
contusion or stress fracture, and mild straightening of the 
normal lordotic curvature of the lumbar spine secondary to 
spasm and muscular strain.  When seen on VA outpatient basis 
in June 2006, the Veteran reported a 20 year history of low 
back pain.  

Additional private medical records showed that the Veteran 
was treated for chronic low back problems from December 2006 
to March 2007.  When first seen in December 2006, the Veteran 
reported ongoing low back problems for 20 years.  He reported 
that he was in several automobile accidents and that he was 
also hurt overseas.  The diagnoses included bilateral 
sacroiliac joint dysfunction and left L5-S1 joint arthritis.  

The first reported history of any pelvic problem was with the 
filing of the current claim in June 2005.  The medical 
evidence of record is completely silent for any complaints, 
findings, abnormalities or diagnosis referable to any pelvic 
disorder.  

In this case, while the Veteran is competent to describe his 
experiences in service, his current assertions of chronic low 
back and pelvic problems since service is not only 
unsupported by any objective or contemporaneous evidence, but 
is inconsistent with the medical reports of record, and 
raises serious questions as to the Veteran's ability to 
provide accurate and reliable information.  

In a letter received in June 2005, the Veteran reported that 
he fractured his tail bone and pelvis when he was thrown from 
a tank in service.  However, in a letter received in February 
2007, subsequent to a June 2006 MRI which showed no evidence 
of bone contusion or stress fracture, the Veteran revised his 
statement and asserted that he did not fracture his tail bone 
or pelvis, but he asserted that he has had trouble with his 
lower back and pelvis ever since the injury.  

Not only do the service treatment records fail to show any 
treatment or pertinent abnormalities, but the Veteran never 
mentioned any such problems on any of the VA or private 
treatment records until more than 30 years after service.  
While the service records showed that the Veteran was treated 
for various maladies in service, they do not show that he 
received any for low back or pelvic problems.  That the 
Veteran would file a claim for VA pension benefits in 1985, 
and for VA compensation benefits in 1999, but never mention 
any low back, tail bone, or pelvic problems, which he now 
asserts have been chronic since service, is simply not 
believable.  

While the Veteran may now believe that his current low back 
disability is related to service, or that he has a pelvic 
disability related to service, he has not presented any 
competent medical evidence to support that assertion.  Direct 
service connection requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there was no credible contention or objective 
evidence of a tail bone or pelvic injury, or any related 
problems in service or until more than 30 years after service 
separation, and no competent medical evidence that any 
current disability is related to service, the Board finds no 
basis for a favorable disposition of the Veteran's claim.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for residuals of a fractured tail bone is 
denied.  

Service connection for residuals of a fractured pelvis is 
denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


